DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,074,202. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 of the instant application is anticipated by the patent’s claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Please see table below for the claim comparison.
Further, the limitations of the remaining claims 2-20 are found with minor variations in the recitation of patents claim 1-20.

Instant Application (17/385,800)
Patent No. 11,074,202
Claim 1: A method comprising: receiving a request from a driver to write data via a bus;
Claim 1: A method comprising:
receiving a request from a driver to map the driver to a device memory of a device to allow the driver to write data on the device memory via a bus;

reading contents of a random access memory (RAM) at a specified interval of time to determine whether the data written by the driver is stored in the RAM;
reading contents of the RAM at a specified interval of time to determine whether the data written by the driver is stored in the RAM;
responsive to determining that the data written by the driver is stored in the RAM, determining whether a bandwidth of the bus satisfies a bandwidth condition;
responsive to determining that the data written by the driver is stored in the RAM, determining whether a bandwidth of the bus satisfies a bandwidth condition; and
and responsive to determining that the bandwidth satisfies the bandwidth condition, forwarding, via the bus, a portion of the data written by the driver in the RAM to a device memory of a device.

responsive to determining that the bandwidth satisfies the bandwidth condition, forwarding, via the bus, a portion of the data written by the driver in the RAM to the device memory.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9 and 14, the claims recite “reading contents of a random access memory (RAM) at a specified interval of time to determine whether the data written by the driver is stored in the RAM.” It is unclear how this is accomplished since the data is not described as being written by the driver to the RAM. The claims only describe “receiving/receive a request from a driver to write data via a bus” and the data is NOT described as further being written to the RAM. Thus, the reading step is indefinite.  Further, the claims recite “forwarding, via the bus, a portion of the data written by the driver in the RAM to a device memory of a device.”  Likewise, the claims only describe “receiving/receive a request from a driver to write data via a bus” and the request does NOT require the data to be written to a device memory of a device. Thus, the forwarding step is also indefinite. Accordingly, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  See MPEP § 2172.01.
The Examiner suggests amending the claims to bridge the gaps between the limitations e.g. 
“receiving a request from a driver to write data to a device memory of a device via a bus; 
writing, by the driver, the data to a random access memory (RAM)”

Other dependent claims 2-8, 10-13, and 15-20 are rejected because they are dependent of the rejected claims above.

Allowable Subject Matter
Claims 1-20 are regarded as comprising allowable subject matter and would be allowable upon (1) amending the claims to overcome the 112(b) rejection as outlined above and (2) filling and acceptance of a Terminal Disclaimer to overcome the outstanding double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:
The known prior arts fail to teach and/or fairly suggest “receiving a request from a driver to write data to a device memory of a device via a bus; writing, by the driver, the data to a random access memory (RAM); reading contents of a random access memory (RAM) at a specified interval of time to determine whether the data written by the driver is stored in the RAM; responsive to determining that the data written by the driver is stored in the RAM, determining whether a bandwidth of the bus satisfies a bandwidth condition; and responsive to determining that the bandwidth satisfies the bandwidth condition, forwarding, via the bus, a portion of the data written by the driver in the RAM to a device memory of a device” in combination with other limitations recited in the independent claims 1, 9, and 14.
Other dependent claims inherit the allowable subject matter of the claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duncan et al US publication US 20130159564 disclose a device driver having an associated device driver memory to store data for transmission from the driver to an external device.
Barrett US publication US 20040236880 discloses polling of a memory for data written to the memory by the driver.
Tenner et al US publication US 20190155511 discloses a triggering condition to initiate a data movement in a tiered storage system. The triggering condition can be a bus bandwidth utilization.
Foxworth et al US publication US 20190018712 discloses holding a data request until a triggering condition occurs such as until the bus bandwidth is below the threshold.
Shats et al US publication US 20130042056 discloses cache management driver and cache mapping for virtualization of an external SSD controller.
Lee et al US publication US 20180113614 disclose a driver sending a request when it needs to transfer data between DRAM and flash storage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/               Primary Examiner, Art Unit 2184